Citation Nr: 1427559	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to February 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted several lay statements that report he fell during basic training in June 1967, injuring his right knee, shoulder, and back.  Several VA treatment records note that the Veteran fell during service.  On general VA examination in March 2004, the Veteran reported sustaining a right knee strain in 1967.  In his December 2009 notice of disagreement, he reports injuries to his right knee, shoulder, and back at Fort Jackson, South Carolina while running with full equipment on.  He states he fell into a hole and was thereafter placed on a 15-day physical profile.  However, service treatment records (STRs) are silent as to any complaints or treatment for any in-service injuries.  As it appears the Veteran's STRs may be incomplete, any outstanding STRs must be secured.

Furthermore, the March 2009 rating decision and subsequent statement of the case both refer to August 2009 VA treatment records which show a diagnosis for left shoulder degenerative joint disease (DJD) and tendonitis.  However, a review of the claims file revealed no such records.  Notably, the rating decision dates it on August 16, 2009, while the SOC dates it on August 19, 2009.  Outstanding records of pertinent VA treatment are constructively of record and must be secured. 

Finally, the Veteran has not been afforded a VA examination in conjunction with his claim.  His low back and right knee disability have been variously diagnosed, and there is evidence suggesting a left shoulder diagnosis also exists.  There is also credible lay testimony of in-service injury of the relevant areas.  Finally, the Veteran has provided a private medical opinion relating his current disabilities to his service.  However, the Board notes that the private doctor provides little explanation in support of its conclusion and does not include any relevant diagnostic findings.  Therefore, the Board finds that a VA examination of the Veteran is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct an exhaustive search for the Veteran's STRs which have not already been associated with the record.  If such records are unavailable, the RO must document the reason for such unavailability for the record.

2.  The RO should also secure any outstanding records of VA treatment the Veteran has received for a low back, left shoulder, or right knee disability, to specifically include any left shoulder X-ray reports dated in August 2009.  

3.  After the above development has been completed, the RO should arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of his low back, left shoulder, and right knee disabilities.  The entire record must be reviewed in conjunction with the examination, and all tests or studies indicated should be ordered.  Based on a review of the record and examination of the Veteran, the examiner should provide responses to the following:

(a)  Identify by medical diagnosis all low back, left shoulder, and right knee disabilities found.

(b)  As to each diagnosed low back disability, specifically indicate whether it is at least as likely as not (a 50 percent or better probability) that such was incurred during the Veteran's service or is related to injuries therein.

(c)  As to each diagnosed left shoulder disability, specifically indicate whether it is at least as likely as not (a 50 percent or better probability) that such was incurred during the Veteran's service or is related to injuries therein.

(d)  As to each diagnosed right knee disability, specifically indicate whether it is at least as likely as not (a 50 percent or better probability) that such was incurred during the Veteran's service or is related to injuries therein.

The examiner must provide a complete rationale for all opinions, citing to supporting clinical data as appropriate.  If the opinion is to the effect that a disability is not related to the Veteran's service or injuries therein, the examiner should identify a more likely etiology and explain why that is so.

4.  The RO should then review the record and readjudicate the claims.  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond before the record is returned to the Board.

	

(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



